Exhibit 10.20

PURCHASE AND SALE AGREEMENT

(Wyoming Subject Leases)

This PURCHASE and SALE AGREEMENT (the “Agreement”) is made this 13th day of
January, 2011, by and between Retamco Operating, Inc., a Texas corporation
(“ROI”), and GMX Resources, Inc., an Oklahoma corporation (“GMXR”). GMXR and ROI
may be collectively referred to herein as the “Parties” and individually as a
“Party.”

RECITALS

ROI is the owner of 100% of the working interest in and to the oil and gas
leases and properties described on Exhibit A attached hereto (the “Subject
Leases”) located in Goshen and Platte Counties, Wyoming;

Subject to the terms hereinafter set forth, ROI desires to sell to GMXR the
Subject Leases, together with certain property relating thereto, which
properties comprise the “Subject Interest,” as defined below; and

GMXR desires to buy and acquire from ROI the Subject Interest, subject to the
terms hereinafter set forth.

In consideration of their mutual promises and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

AGREEMENT

 

1. Subject Interest: Subject to the reservations and exceptions provided herein,
at Closing (hereafter defined), ROI shall convey, assign and transfer to GMXR
the following property (collectively, the “Subject Interest”):

 

  a. 100% working interest and 80% net revenue interest in the Subject Leases;

 

  b. All rights and interests in or derived from pooling, communitization or
unitization agreements, and orders, declarations, and decisions of state and
federal regulatory authorities, establishing units covering the Subject Leases
or any portion thereof (the “Units”);

 

  c. All personal property and equipment, rights-of-way, licenses, permits,
easements, road use agreements, surface fees, servitudes, franchises, contracts,
agreements and other rights, privileges and benefits (including all rights to
participate in seismic surveys pertaining to the Subject Leases) acquired or
used in connection with operations for the exploration and production of oil,
gas or other minerals from, or otherwise relating to, the Subject Leases or
Units; and



--------------------------------------------------------------------------------

  d. Originals (or copies of any copies) of all of ROI’s files, records and data
relating to the properties described above, including, without limitation, all
lease and land files, title records (including title curative documents),
surveys, maps and drawings, correspondence, and all geological and geophysical
records, including seismic data (“Records”).

 

2. Purchase Price; Escrow Matters. The purchase price to be paid at Closing by
GMXR to ROI for the Subject Interest shall be $24,032,565.00 (the “Purchase
Price”), subject only to any applicable Purchase Price adjustments as provided
herein. Contemporaneously with the execution of this Agreement, GMXR and ROI
shall enter into an escrow agreement, substantially in the form attached as
Exhibit B hereto (the “Escrow Agreement”), with Capital One, N.A., as escrow
agent (the “Escrow Agent”), establishing an escrow account (the “Escrow
Account”). Within one (1) business day after execution and delivery of this
Agreement, GMXR shall deposit into the Escrow Account, by wire transfer of
immediately available funds, an amount equal to $2,403,256.50 (10% of the
Purchase Price) (the “Cash Deposit”), which, together with any earnings thereon,
shall be (i) applied to the Purchase Price at Closing, (ii) retained as
liquidated damages by ROI if GMXR, in breach of this Agreement, fails or refuses
to close the transactions contemplated hereby, (iii) refunded to GMXR if the
transactions contemplated herein fail to close, other than due to GMXR’s breach
of this Agreement, or (iv) at the option of ROI, as set forth in a Purchase and
Sale Agreement (Montana and North Dakota Subject Leases) between the Parties,
dated as of January 13, 2011 (the “MT-ND PSA”), applied to pay a portion of the
purchase price payable for the assets under the MT-ND PSA at a closing expected
to occur on or before February 28, 2011.

 

3. Conveyance Effective Date. The conveyances of the Subject Interests shall be
made from ROI to GMXR on the Closing Date but shall be effective as of
January 1, 2011 at 7:00 a.m., local time where the Subject Interest is located,
hereinafter called the “Effective Date.”

 

4. Closing. The closing of the transactions contemplated herein (the “Closing”)
shall occur on a date mutually agreed upon by the Parties on or before April 30,
2011. The date on which Closing actually occurs is referred to herein as the
“Closing Date.” The Closing shall take place in the offices of ROI in Red Lodge,
Montana at a time mutually agreed upon by the Parties. At Closing, the following
shall occur, each being a condition precedent to the others and each being
deemed to have occurred simultaneously with the others:

 

  a. GMXR will pay the Purchase Price, less the amount of the Cash Deposit and
any earnings thereon applied under Section 4b below, to ROI by wire transfer of
immediately available funds to an account designated by ROI in writing at least
two (2) business days prior to Closing;

 

  b. GMXR will direct the Escrow Agent to disburse the Cash Deposit, together
with any earnings thereon, available as of the Closing Date, to ROI;

 

2



--------------------------------------------------------------------------------

  c. ROI shall execute and deliver to GMXR an Assignment and Bill of Sale in the
form of Exhibit C attached hereto, in sufficient counterparts to facilitate
recording;

 

  d. ROI shall deliver executed separate governmental form assignments of the
Subject Interest on officially approved forms, in sufficient counterparts to
satisfy applicable statutory and regulatory requirements;

 

  e. ROI shall execute and deliver to GMXR a non-foreign certificate,
substantially in the form of Exhibit D attached hereto;

 

  f. ROI shall deliver the Records to GMXR; and

 

  g. ROI and GMXR shall execute, acknowledge and deliver such other instruments
and take such other action as may be necessary to carry out their obligations
under this Agreement.

 

5. Conditions Precedent to ROI’s Obligation to Close. ROI shall be obligated to
consummate the sale of the Subject Interest as contemplated by this Agreement on
the Closing Date, provided the following conditions precedent have been
satisfied or have been waived in writing by ROI:

 

  a. All representations and warranties of GMXR contained in this Agreement
shall be true and correct in all material respects, and GMXR shall have complied
in all material respects with all covenants contained in this Agreement to be
performed or complied with by GMXR on or prior to the Closing; and

 

  b. No suit, action or other proceedings shall be pending before any court or
governmental entity in which it is sought by a person or entity other than the
Parties hereto or any of their affiliates, officers, directors, or employees to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or to obtain damages in connection with the
transactions contemplated herein.

 

6. Conditions Precedent to GMXR’s Obligation to Close. GMXR shall be obligated
to consummate the purchase of the Subject Interest as contemplated by this
Agreement on the Closing Date, provided the following conditions precedent have
been satisfied or have been waived in writing by GMXR:

 

  a. All representations and warranties of ROI contained in this Agreement shall
be true and correct in all material respects, and ROI shall have complied in all
material respects with all covenants contained in this Agreement to be performed
or complied with by ROI on or prior to the Closing;

 

  b. No suit, action or other proceedings shall be pending before any court or
governmental entity in which it is sought by a person or entity other than the
Parties hereto or any of their affiliates, officers, directors, or employees to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or to obtain damages in connection with the
transactions contemplated herein; and

 

3



--------------------------------------------------------------------------------

  c. The aggregate sum of downward adjustments to the Purchase Price for Title
Defects (including adjustments arising from the failure to obtain required
consents) shall not exceed twenty percent (20%) of the Purchase Price.

 

7. Termination of Agreement.

 

  a. This Agreement and the transactions contemplated hereby may be terminated
in the following instances:

 

  i. By ROI if any of the conditions set forth in Section 5.a are not satisfied
in all material respects or waived as of the Closing Date; provided that ROI is
not in material breach of this Agreement;

 

  ii. By GMXR if any of the conditions set forth in Section 6.a are not
satisfied in all material respects or waived as of the Closing Date; provided
that GMXR is not in material breach of this Agreement; or

 

  iii. At any time by the mutual written agreement of GMXR and ROI.

 

  b. If ROI terminates this Agreement in accordance with Section 7a.i due to
GMXR’s breach of its representations, warranties or covenants herein, ROI shall
receive the Cash Deposit, together with all earnings thereon, as liquidated
damages, not as penalty, as its sole and exclusive remedy. If this Agreement is
terminated for any other reason, then the Cash Deposit, together with earnings
thereon, shall be returned to GMXR. If GMXR terminates this Agreement in
accordance with Section 7a.ii due to ROI’s breach of this Agreement, then, in
addition to the return of the Cash Deposit, GMXR may seek damages, but not
injunction, specific performance or any remedy impairing ROI’s right or ability
to transfer or assign the Subject Interest.

 

8.

Files and Records; Diligence. After the execution of this Agreement and prior to
Closing, ROI shall allow GMXR and its attorneys, employees and consultants to
examine, at ROI’s offices, all of ROI’s land, contract, and other files and
records which relate to the Subject Interest. In this connection, ROI shall make
available to GMXR for examination such title information with respect to the
Subject Interest which is in ROI’s files or to which ROI has access. However,
ROI shall have no obligations to update any title information currently in ROI’s
files. In addition, ROI shall make available to GMXR and its attorneys,
employees and consultants, upon reasonable notice during normal business hours,
such officers and employees of ROI who are knowledgeable with respect to the
Subject Interests in order that GMXR may make, at GMXR’s sole cost and expense,
such due diligence investigation as to title and environmental matters as GMXR
considers necessary or appropriate. Further, ROI shall grant to GMXR and its
attorneys, employees and consultants access to the Subject Leases and other
Subject Interests in order for GMXR to conduct, at GMXR’s sole cost and expense,
a physical inspection of the Subject Interest. GMXR shall release, indemnify,
and defend and hold harmless ROI

 

4



--------------------------------------------------------------------------------

 

from and against any and all claims, demands, causes of action, damages,
liabilities, payments, charges, costs and expenses of any kind or character
arising from GMXR’s inspection of the Subject Interest, including, without
limitation, claims for personal injuries to or death of any person or damage to
the Subject Interest or the property of any person arising from such inspection.

 

9. Title Defects.

 

  a. GMXR shall, at its sole expense, conduct such examinations of title and
data as it sees fit and shall notify ROI, in writing, on or before February 28,
2011 (the “Defect Notice Deadline”) of any Title Defects, as defined below, with
respect to the Subject Interest. Without waiving any of its rights under
Section 10 herein or under the special warranty of title in the Assignment and
Bill of Sale delivered at Closing, GMXR will be deemed to have waived any Title
Defects as to which GMXR has not given ROI written notice on or before the
Defect Notice Deadline. “Title Defect” means a defect in or failure of ROI’s
ownership of any of the Subject Interests that causes ROI to not have Marketable
Title to such Subject Interest. “Marketable Title” means a title that can be
deduced from the applicable county, state and federal records and is such that:
(a) a reasonable and prudent person engaged in the business of the ownership,
development and operation of oil and gas properties with the knowledge of all
the facts and their legal bearing would be willing to accept title to the
property; (b) such title will entitle GMXR to receive a net revenue interest in
the Subject Leases entitling it to not less than 80% of 8/8ths of all
hydrocarbons produced, saved and marketed from the Subject Leases; (c) the net
mineral acres covered by each of the Subject Leases are not less than that set
forth in Exhibit A with respect to each such lease; and (d) such title is free
and clear from all liens and encumbrances, other than such liens and
encumbrances that (i) are of the nature customarily accepted by prudent
purchasers of oil and gas properties; (ii) do not materially affect the value of
any property encumbered thereby or materially impair the ability to use any such
property in oil and gas operations; and (iii) do not operate to reduce the net
revenue interest to be delivered to GMXR below 80% of 8/8ths.

 

  b. In the event GMXR notifies ROI of such Title Defects, ROI may, at its
option, attempt to cure any and all such Title Defects. Prior to the Closing
Date, ROI shall notify GMXR of whether it has cured, or expects to cure, any
Title Defects identified by GMXR. In the event of a Title Defect which renders
title to all or a portion of the Subject Interest to not be Marketable Title and
ROI does not cure the same, the Parties shall adjust the Purchase Price by
deducting $2,450.00 per net mineral acre affected by the Title Defect.

 

  c.

Consents. Except with respect to governmental consents customarily obtained
post-Closing, as soon as practicable after execution of this Agreement, ROI
shall send requests to the holders of required consents to assignment for their
consent to assignment of the affected Subject Interest to GMXR. The form and
content of all solicitations for such consents shall be agreed upon by GMXR and
ROI. In the event a required consent is not obtained prior to Closing, then,
unless the failure

 

5



--------------------------------------------------------------------------------

 

to obtain such consent is waived by GMXR, the affected property will be excluded
from the Subject Interests delivered at Closing, and the Purchase Price will be
adjusted downward by an amount equal to $2,450.00 per net mineral acre,
multiplied by the number of net mineral acres attributable to the affected
property.

 

10. Warranty. ROI shall convey to GMXR at Closing title to the Subject Interest
free and clear of all liens and encumbrances created by, through or under ROI.
In addition, GMXR shall have full rights of substitution and subrogation to all
warranties and covenants heretofore given by others with respect to the Subject
Leases or any part thereof.

 

11. Indemnification.

 

  a. GMXR shall protect, defend, indemnify and hold ROI harmless from all
claims, demands, causes of action, damages, taxes, penalties, fines, judgments,
costs, expenses and liabilities, direct, contingent or otherwise (“Claims”),
arising from or relating to the ownership of the Subject Interest during the
period of time from and after the Effective Date.

 

  b. ROI shall protect, defend, indemnify and hold GMXR harmless from all Claims
arising from or relating to the ownership of the Subject Interest during the
period of time prior to the Effective Date.

 

12. Representations and Warranties of ROI. ROI represents and warrants to GMXR
that, as of the date hereof and as of the Closing Date:

 

  a. Binding Obligation. This Agreement and all other transaction documents it
is to execute and deliver at Closing (i) have been duly authorized by all
necessary corporate action pursuant to ROI’s articles of incorporation, bylaws,
and other governing documents; (ii) have been duly executed by ROI or its
authorized representatives; and (iii) constitute the legal, valid and binding
obligation of ROI, enforceable against it in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditor’s rights.

 

  b. Authority. ROI is duly organized and in good standing under the laws of its
state of formation, is duly qualified to carry on its business in the State of
Wyoming, and has all the requisite power and authority to enter into and perform
this Agreement. ROI owns the Subject Interest and has the full power and right
to sell and convey the same.

 

  c. No Violation of Restrictions. The execution, delivery, and performance of
this Agreement does not conflict with or violate any agreement or instrument to
which ROI is a party or by which it is bound or any law, rule, regulation,
ordinance, judgment, decree, or order to which ROI is subject or by which any of
the Subject Interests are bound.

 

6



--------------------------------------------------------------------------------

  d. Liens. The Subject Interest is free and clear of any liens, mortgages,
security interests or other similar encumbrances arising by, through or under
ROI, except for those which shall be released of record prior to the Closing
Date.

 

  e. Rents and Royalties. All rentals, royalties, overriding royalties and other
burdens based upon or measured by the ownership of the Subject Interest or the
production of hydrocarbons therefrom that are due and owing have been fully and
timely paid. Exhibit E sets forth a complete and accurate schedule of due dates
for rental payments due under for all federal and state Subject Leases.

 

  f. Litigation and Claims. There is no claim (including claims for taxes),
demand, cause of action, litigation or other proceeding threatened or pending
against ROI relating to the Subject Interest.

 

  g. Preferential Rights to Purchase. None of the Subject Interests is subject
to any preferential right or option to purchase in favor of any third party.

 

  h. Consents. Except as set forth on Exhibit F, no consent or approval of any
third party is necessary for the assignment of any of the Subject Interests,
except for governmental consents customarily obtained post-Closing.

 

  i. Broker’s Fees & Commissions. ROI has not incurred any obligation or
liability, contingent or otherwise, for broker or finder fees with respect to
the matters provided for in this Agreement which will be the responsibility of
GMXR.

 

  j. Bankruptcy. There are no bankruptcy, reorganization, or receivership
proceedings pending, or to ROI”s knowledge, threatened against it.

 

  k. Contract Obligations. Exhibit G identifies all contracts comprising or
burdening the Subject Interest. ROI is not, nor to ROI’s knowledge is any third
party, in default in any material respect under any such contract.

 

  l. Taxes. All federal, state and local ad valorem, property, production,
severance and similar taxes that are due and owing with respect to the Subject
Interest have been paid in full, and the respective tax return filings have been
made.

 

  m. Leases. ROI is not in breach or default with respect to any obligation
under any of the Subject Leases. Each of the Subject Leases is valid and
existing, in full force and effect, enforceable in accordance with its terms and
has not terminated or expired as to any interest covered thereby, in whole or in
part. Except for customary “Pugh” clauses contained in the Subject Leases, there
are no contractual obligations under the Subject Leases or otherwise that
require the drilling of wells or other material development operations in order
to earn or continue to hold all or any portion of the Subject Leases.

 

7



--------------------------------------------------------------------------------

13. Representations and Warranties of GMXR. GMXR represents and warrants to ROI
that, as of the date hereof and as of the Closing Date:

 

  a. Binding Obligation. This Agreement and all other transaction documents it
is to execute and deliver at Closing (i) have been duly authorized by all
necessary corporate action pursuant to GMXR’s articles of incorporation, bylaws,
and other governing documents; (ii) have been duly executed by GMXR or its
authorized representatives, and (iii) constitute the legal, valid and binding
obligation of GMXR enforceable against it in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditor’s rights.

 

  b. Authority. GMXR is duly organized and in good standing under the laws of
its state of formation, is, or prior to Closing will be, duly qualified to carry
on its business in the State of Wyoming, and has all the requisite power and
authority to enter into and perform this Agreement. GMXR has, or prior to
Closing will have, the full power and right to acquire and operate the Subject
Interest.

 

  c. No Violation of Restrictions. The execution, delivery, and performance of
this Agreement does not conflict with or violate any agreement or instrument to
which GMXR is a party or by which it is bound or any law, rule, regulation,
ordinance, judgment, decree, or order to which GMXR is subject.

 

  d. Broker’s Fees & Commissions. GMXR has not incurred any obligation or
liability, contingent or otherwise, for broker or finder fees with respect to
the matters provided for in this Agreement which will be the responsibility of
ROI.

 

  e. Bankruptcy. There are no bankruptcy, reorganization, or receivership
proceedings pending, or to GMXR’s knowledge, threatened against it.

 

14. Breach of Representations and Warranties. If, on or before Closing, a Party
is in default under any of its representations and warranties hereunder, the
defaulting Party shall use reasonable efforts to cure the same before Closing,
but if it is unable to do so, then the Parties shall attempt to agree upon an
adjustment to the Purchase Price due to such default. If the Parties are unable
to agree as to such adjustment on or before Closing, then the Party not in
default may terminate this Agreement by giving written notice to the other on or
before the Closing Date, as provided in Section 7 hereof.

 

15. Preservation of Rights and Interest. ROI agrees to preserve and maintain the
Subject Leases in full force and effect as to all lands covered thereby pending
the Closing of the transaction. ROI shall maintain the Subject Interest in a
reasonable, prudent, businesslike manner pending the Closing, and shall take no
action to encumber the Subject Interest or which would hinder or decrease the
value of the Subject Interest between the date this Agreement is signed and
Closing.

 

8



--------------------------------------------------------------------------------

16. Confidentiality.

 

  a. Neither Party may make press releases or other public announcements
concerning this transaction without the other’s prior written approval, except
as may be required by applicable laws or rules and regulation of any
governmental agency or stock exchange.

 

  b. If the Closing does not occur, GMXR will keep all the information furnished
by ROI to GMXR hereunder strictly confidential and will not use any of such
information to GMXR’s advantage or in competition with ROI; provided, however,
that such restriction shall not apply to (i) information that is already known
to GMXR as of the date hereof; (ii) information that is already publicly
available or becomes publicly available, other than through the act or omission
of GMXR; (iii) information that is, upon advice of counsel, required to be
disclosed under applicable law, legal process or by a governmental order,
decree, regulation or rule (provided that GMXR shall give written notice to ROI
as soon as possible prior to such disclosure so that ROI may seek to obtain a
protective order or other appropriate relief); or (iv) information that is
acquired independently from a third party that has the right to disseminate such
information at the time it is acquired by GMXR.

 

17. Purchase Option.

 

  a. Non-Competition. To the extent permitted by applicable law, for a period of
three (3) years following the Closing Date, ROI shall not, directly or
indirectly, acquire (and shall ensure that, except as set forth herein, its
affiliates do not acquire, directly or indirectly) any interest in any oil and
gas lease, mineral interest, or other oil and gas interest covering any lands
located in the following townships in Goshen or Platte Counties: Township 23
North, Range 64 West; Township 24 North, Range 64 West; East 1/2 Township 24
North, Range 65 West; and West 1/2 Township 24 North, 65 West (the “AMI”).

 

  b.

Acquired Interests. If during the period between the date of this Agreement and
the third anniversary of the Closing Date (the “AMI Term”) ROI or its
affiliates, either solely or jointly with any other person or entity, should
acquire or be granted an oil and gas lease, mineral interest, or other oil and
gas interest covering any properties located in AMI (an “Acquired Interest”),
then ROI shall (or shall cause its affiliates to) notify GMXR of the acquisition
(such notice to GMXR being referred to herein as the “Acquisition Notice”), such
Acquisition Notice to be given within thirty (30) days after the acquisition by
ROI or its affiliate; provided, however, that with respect to acquisitions of
Acquired Interests prior to Closing (“Pre-Closing Acquired Interests”), the
Acquisition Notice shall be provided as soon as possible after the consummation
of the acquisition, but in any event not later than the Closing Date. GMXR shall
have the right, but not the obligation, to acquire all of the Acquired Interest
for a purchase price equal to the lease bonus paid or purchase price paid by ROI
or its affiliate (the “Acquisition Cost”) to acquire the Acquired Interests;
provided, however that the purchase

 

9



--------------------------------------------------------------------------------

 

price for any Pre-Closing Acquired Interests shall be an amount equal to the
greater of (i) $1,250 per net acre of the Acquired Interest or (ii) 120% of the
Acquisition Cost for such Pre-Closing Acquired Interest. The Acquisition Notice
shall include a reasonably detailed description of the Acquired Interest, the
lands and depths covered thereby, and the consideration paid therefor, and shall
also include true, correct and complete copies of any farmout agreement,
purchase agreement, lease, option, assignment, or other instruments or
agreements pursuant to which the interest was acquired or to which it is
subject. At GMXR’s request, ROI shall meet with GMXR to discuss and share any
data that ROI used to support the purchase of the Acquired Interests. GMXR
shall, within forty-five (45) days following the later of the Closing Date or
GMXR’s receipt of the Acquisition Notice, notify ROI in writing whether or not
GMXR elects to purchase any Acquired Interest. A failure to timely respond to
the Acquisition Notice shall be deemed an election not to purchase the Acquired
Interest. If ROI or any of its affiliates acquires more than one Acquired
Interest, GMXR may make separate elections as to each Acquired Interest. If GMXR
elects to purchase any Acquired Interests, then GMXR shall on the later of
(i) the Closing Date or (ii) a date within forty-five (45) days following the
Acquisition Notice, pay by wire transfer the Acquisition Proceeds, and ROI shall
deliver to GMXR an executed and acknowledged assignment thereof, substantially
in the form of Exhibit C attached hereto, in sufficient counterparts to
facilitate recording, together with executed state or federal assignment forms,
as applicable. The Acquired Interest shall be delivered to GMXR free and clear
of any liens, claims or encumbrances arising by, through or under ROI or its
affiliates, other than burdens reserved or retained by ROI’s lessors, grantors,
or assignors, as the case may be. As used herein, “affiliate,” means, when used
with respect to any Person (as hereinafter defined), any individual,
corporation, partnership, joint venture, trust, limited liability company,
limited liability limited partnership, unincorporated organization or other
entity (each, a “Person”) which is directly or indirectly controlled by,
controlling or under common control with such Person. For purposes of this
definition, “control” means, when used with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management of such Person, whether through ownership of voting
securities, by contract, or otherwise.

 

18. Notices. All notices shall be in writing and shall be deemed sufficiently
given with receipt obtained, when hand delivered, or sent by overnight courier,
certified mail, email transmission or telefax to the appropriate address as set
forth below. Notices to the Parties shall be addressed as follows:

 

ROI:    GMXR: Retamco Operating, Inc.    GMX Resources, Inc. One South Broadway
Ave.    One Benham Place, Suite 600 Suite 2    9400 North Broadway Red Lodge, MT
59068    Oklahoma City, OK 73114 Attention: Steve Gose    Attention: Gary D.
Jackson

 

10



--------------------------------------------------------------------------------

Telephone: (210) 225-4031    Telephone: (405) 600-0711 Fax: (210) 222-0586   
Fax: (405) 600-0600 E-mail: stevegose@retamco.com    E-mail:
gjackson@GMXRresources.com With copies to:    With copies to: Drought Drought &
Bobbitt, LLP    Andrews Kurth LLP 112 E. Pecan Street, Suite 2900    600 Travis,
Suite 4200 San Antonio, TX 78205    Houston, TX 77002 Attention: James L.
Drought    Attention: David C. Buck & Calhoun Bobbitt    Telephone: (713)
220-4200 Telephone: (210) 225-4031    Fax: (713) 220-4285 Fax: (210) 222-0586   
Email: dbuck@andrewskurth.com Email: jld@ddb-law.com   

 

19. Further Assurances. After the Closing, the parties agree to execute such
further documents, deliver such further instruments or take such other actions
as may be reasonably requested in order to effectuate the transactions
contemplated hereunder and to more effectively assure to each Party all of the
respective properties, rights, titles, interests, estates, remedies, powers and
privileges intended to be assigned and delivered in consummation of the
transactions contemplated hereby.

 

20. Survival. The terms and conditions of this Agreement shall survive the
Closing of the transactions contemplated hereby.

 

21. Time of Essence. Time is expressly declared to be of the essence in this
Agreement.

 

22. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns, and nothing
contained in this Agreement, express or implied, is intended to confer upon any
other person or entity any benefits, rights or remedies.

 

23. Governing Law. The laws of the State of Texas shall govern the
interpretation of construction of this Agreement, excluding any conflicts-of-law
rule or principle that might apply the law of another jurisdiction.

 

24. Captions. The captions in this Agreement are for convenience only and shall
not be considered a part or affect the construction or interpretation of any
provisions of this Agreement.

 

25. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to any Party.

 

11



--------------------------------------------------------------------------------

26. Counterparts. This Agreement may be executed by ROI and GMXR in
counterparts, each of which shall be deemed to be an original and all of which
shall be deemed to constitute one Agreement.

 

27. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties, supercedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties. No supplement, amendment,
alteration, modification or waiver of this Agreement shall be binding unless
executed in writing by the Parties hereto.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

Executed this 13th day of January, 2011.

 

Retamco Operating, Inc. By:  

/s/ Steve Gose

  Steve Gose, President GMX Resources Inc. By:  

/s/ Ken Kenworthy

  Ken Kenworthy, CEO

 

13